DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mothilal et al. (2009/0308169 – See IDS dated 4/28/22, hereinafter Mothilal).
 	Regarding claim 1, Mothilal discloses an apparatus comprising a diaphragm structure 414 (See Fig. 4C) including a sensing element 44,  a lead structure 450 extending from the diaphragm structure, the lead structure including first and second traces 301, 303 electrically coupled to the sensing element, wherein the diaphragm structure and the lead structure include a circuit assembly comprising a common insulating layer 440 and a common conductor layer 450 on the insulating layer, including at least a portion of the sensing element and at least the first trace (See Figs. 4A, 4B, 4C, See Pg. 2, Paras. 0030 – 0031 and Pg. 3, Para. 0032).   	Regarding claim 2, the diaphragm structure 414 includes a base 442 and defines a void region (sealed cavity formed by structures 441 and 461, See Fig. 4C) and the insulating layer and the conductor layer including the at least the portion of the sensing element are on the base and extend over the void region (See Pg. 2, Para. 0024 and Pg. 3, Para. 0032).
	Regarding claim 11, the circuit assembly includes the diaphragm portion 414,  the lead portion 450, the insulating layer 440, the conductor layer 450 including a sensor structure at the diaphragm portion and at least one trace 301, 303 at the lead portion that is connected to the sensor structure; and a base, wherein the diaphragm portion of the circuit assembly is attached to the base (See Figs. 4A, 4B, 4C, See Pg. 2, Paras. 0030 – 0031 and Pg. 3, Para. 0032).  
 	                            Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 3 – 10 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mothilal in view of Baron et al. (CN103674402 – See IDS dated 4/28/22, hereinafter Baron. 	Regarding claim 3, Mothilal discloses an apparatus comprising a diaphragm structure 414 (See Fig. 4C) including a sensing element 44,  a lead structure 450 extending from the diaphragm structure, the lead structure including first and second traces 301, 303 electrically coupled to the sensing element, wherein the diaphragm structure and the lead structure include a circuit assembly comprising a common insulating layer 440 and a common conductor layer 450 on the insulating layer, including at least a portion of the sensing element and at least the first trace (See Figs. 4A, 4B, 4C, See Pg. 2, Paras. 0030 – 0031 and Pg. 3, Para. 0032).    	Mothilal fails to disclose that the base includes a metal member.   	However, Barron discloses an apparatus comprising a probe body 212 made of stainless steel (See Pg. 7, Para. 0044). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mothilal according to the teachings of Barron for the purpose of, advantageously providing an improved sensor since this type of sensor is reliable and measures pressure with high accuracy (See Barron, Pg. 3, Para. 0031).
 	Regarding claim 4, Mothilal fails to disclose that the metal member of the base is a stainless steel member.   	However, Barron discloses an apparatus comprising a probe body 212 made of stainless steel (See Pg. 7, Para. 0044). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mothilal according to the teachings of Barron for the purpose of, advantageously providing an improved sensor since this type of sensor is reliable and measures pressure with high accuracy (See Barron, Pg. 3, Para. 0031).
 	Regarding claim 5, in Mothilal, the portion of the sensing element included in the conductor layer includes a first electrode 161 (See Fig. 1, See Pg. 2, Para. 0030).  
 	Regarding claim 6, in Mothilal, the base 442 includes a moving portion 441 and the electrode is on the moving portion (See Fig. 4C). 
 	Regarding claim 7, Mothilal fails to disclose that the base further includes spring arms extending from the moving portion.   	However, in Barron, the sensor has at least one spring 258 (See Pg. 8, Para. 0047).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mothilal according to the teachings of Barron for the purpose of, advantageously providing a spring since this type of device reduces a ceramic disc from shifting relative to a diaphragm (See Barron, Pg. 8, Para. 0047).
 	Regarding claim 8, in Mothilal, the sensing element further includes a second electrode 418 that is coupled to the second trace 303 (See Fig. 4C).  
 	Regarding claim 9, in Mothilal, wires connect the second electrode to the second trace (See Fig. 4C).  
 	Regarding claim 10, in Mothilal, the sensing element includes a pressure sensor 44 or strain gauge and the conductor layer 450 includes the first and second traces 301, 303 (See Fig. 4C).  
 	Regarding claim 12, in Mothilal, the circuit assembly includes the diaphragm portion 414,  the lead portion 450, the insulating layer 440, the conductor layer 450 including a sensor structure at the diaphragm portion and at least one trace 301, 303 at the lead portion that is connected to the sensor structure; and a base, wherein the diaphragm portion of the circuit assembly is attached to the base (See Figs. 4A, 4B, 4C, See Pg. 2, Paras. 0030 – 0031 and Pg. 3, Para. 0032).   	Mothilal fails to disclose that the base includes a stainless steel member.   	However, Barron discloses an apparatus comprising a probe body 212 made of stainless steel (See Pg. 7, Para. 0044). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mothilal according to the teachings of Barron for the purpose of, advantageously providing an improved sensor since this type of sensor is reliable and measures pressure with high accuracy (See Barron, Pg. 3, Para. 0031).
 	Regarding claim 13, in Mothilal, the diaphragm portion 414 of the circuit assembly is attached to the base 442 (See Fig. 4C).   	Mothilal fails to disclose that the stainless steel member of the base includes a moving portion.  	However, Barron discloses an apparatus comprising a probe body 212 made of stainless steel (See Pg. 7, Para. 0044). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mothilal according to the teachings of Barron for the purpose of, advantageously providing an improved sensor since this type of sensor is reliable and measures pressure with high accuracy (See Barron, Pg. 3, Para. 0031).
 	Regarding claim 14, Mothilal fails to disclose that the stainless steel member of the base includes spring arms extending from the moving member.   	However, in Barron, the sensor has at least one spring 258 (See Pg. 8, Para. 0047).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mothilal according to the teachings of Barron for the purpose of, advantageously providing a spring since this type of device reduces a ceramic disc from shifting relative to a diaphragm (See Barron, Pg. 8, Para. 0047).
                                                         Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9. 	Mothilal et al. (7,591,185) disclose pressure sensor configurations for implantable medical electrical leads.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/28/22